Citation Nr: 1112910	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset during service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss.  The Veteran reported that this condition was the result of noise exposure from his duties as a heavy equipment operator while in active service and was regularly exposed to loud, heavy machinery, as well as small and large caliber weapons fire, with no hearing protection.

Service treatment reports are absent for any complaint of, or treatment for, hearing loss.  A separation report of medical examination from August 1969 indicated a normal clinical evaluation of the Veteran's ears.  While audiometric testing, in decibels, was not performed, the examination report indicated that results from a "whisper test" revealed that the Veteran had hearing, bilaterally of 15/15.  In an associated report of medical history, the Veteran indicated that he did not have, nor ever had hearing loss.

These records, overall, provide probative evidence against the Veteran's claim as they tend to show no bilateral hearing loss during active service.

However, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

Importantly, however, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the current bilateral hearing loss was caused by this noise exposure many years ago.

In October 2006, the Veteran underwent an audiologic evaluation upon referral.  The Veteran reported that he was in the Army for three years as a heavy equipment operator who was regularly exposed to loud noise from heavy machinery, as well as small and large caliber weapon fire, without the benefit of hearing protection.  In addition, after the military, the Veteran reported that he worked as a heavy equipment operator for four years.  While he reported occasional occupational noise exposure, the Veteran also reported that he always wore hearing protection.  After his work as a heavy equipment operator, the Veteran worked as a drywall finisher and denied occupational noise exposure at that time.  The Veteran also denied any significant recreational noise exposure.  

In her October 2006 letter, audiologist D.T. indicated that the Veteran had mild, low frequency sensorineural hearing loss with a moderate to severe sloping high frequency sensorineural hearing loss, bilaterally.  She noted that the Veteran's hearing loss was consistent with cochlear outer hair cell damage and hearing loss.  She explained that "[i]t is known that cochlear damage, sensorineural hearing loss and tinnitus are caused by noise exposure."  As a result, D.T. stated, "[i]t is therefore my professional opinion that [the Veteran's] hearing loss and tinnitus are just as likely as not due to exposure to acoustic trauma while serving in the military."

Audiologic testing pursuant to VA audiology examination in June 2007 showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 30, 30, 35, and 60 decibels, respectively.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 20, 50, and 65 decibels, respectively.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The VA examiner indicated that the Veteran had moderately severe, high frequency sensorineural hearing loss, bilaterally, establishing that the Veteran has a current hearing loss disability for VA compensation purposes.

With respect to the etiology of the Veteran's hearing loss disability, the examiner opined in the examination report, "[t]oday's hearing loss is not due to military noise exposure alone, rather an accumulation of pre-military noise exposure, military noise exposure, occupational and recreational noise exposure, aging, medical and environmental factors.  The examiner explained that whispered voice testing was the only audiometric testing conducted upon the Veteran's discharge from active service.  She noted that although the Veteran had normal results, whispered voice testing does not provide high frequency information and it is know that acoustic trauma damages the higher frequencies first.  

The examiner sited medical literature for her conclusion that "hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued."  Furthermore, the examiner found that "previous noise-induced hearing loss does not make the ear more sensitive to further noise exposure."

Significantly, the June 2007 VA examiner did indicate that the Veteran's hearing loss was at least partially due to his military noise exposure.  Her overall medical opinion, however, provided evidence against the Veteran's claim as she concluded that the Veteran's current, bilateral hearing loss was not due to military noise exposure alone.

The record contains two medical opinions which address whether the Veteran's current hearing loss is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and finds that the evidence is in equipoise.  Both the VA examiner and audiologist, D.T., indicated their knowledge of the Veteran's relevant history (the VA examiner noted a review of the claims file and as the Veteran was referred to D.T. for an audiologic evaluation, D.T. ostensibly had access to treatment records and the Veteran's reported history of noise exposure), and each provided a rationale for their opinions.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

In addition to the above evidence, the Veteran has essentially argued (through his Application for Compensation) that he has hearing loss which is the result of his noise exposure in service.  The Board finds his statements to be credible and weigh in favor of his claim for service connection for bilateral hearing loss.  The Veteran has described symptoms consistent with hearing loss and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements that his symptoms began as a result of his military service to be credible.  The evidence of record, including the Veteran's DD 214, supports the Veteran's claim that he served as a crawler tractor operator in the Army.  Thus, as noted above, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to loud noises, including heavy machinery noise and weapons fire, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds the Veteran's account of the nature, severity, and onset of his symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran's injury was caused in service and that there is a nexus between that injury and his current disability.  For these reasons, service connection for bilateral hearing loss is warranted and the Veteran's claim must be granted.

The nature and extent of the Veteran's bilateral hearing loss are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


